Citation Nr: 1445733	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-49 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in December 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand order and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran filed a claim for entitlement to service connection for PTSD.  A September 2008 private treatment record indicates the Veteran has also been diagnosed with dysthymic disorder.  Thus, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board construes an October 2012 statement from the Veteran as claims for entitlement to service connection for diabetes and a heart disorder.  He stated that "I have numerous health issues which I hope makes me eligible for some amount of compensation."  The issues of entitlement to service connection for diabetes and a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The preponderance of the probative evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is causally related to his active service.


CONCLUSION OF LAW

The Veteran does not meet the criteria for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  As discussed below, VA has attempted to corroborate the Veteran's stressor of seeing two people killed on a training paratroop jump, in compliance with the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim,

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has not been provided with a VA examination.  Although the Veteran has been diagnosed with PTSD and dysthymic disorder, as discussed below, there is no evidence establishing an "in-service event, injury or disease" or an indication that the current disabilities are related to an in-service event.  The Veteran's claimed stressor has not been verified and the Veteran's records do not indicate that he had any psychiatric symptoms in service.  The Veteran has not asserted that he has had psychiatric symptoms since service.  Thus, the Board finds that an examination is not warranted under the criteria of McLendon.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

The Veteran contends that he acquired PTSD as a result of his experiences in service as a paratrooper.  See October 2008 claim.  For the reasons that follow, the Board finds that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2013).

During the course of the appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity. Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 38 C.F.R. § 3.304(f)(3).  As the Veteran has not asserted that he had an in-service stressor related to a fear of hostile military or terrorist activity, this provision does not apply in this case.

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., psychosis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

In a November 2008 stressor statement, the Veteran stated that he was an eyewitness to two people killed on a training paratroop jump.  The statement indicates the incident occurred at Fort Benning, Georgia, between November 1965 and December 1965.  In a February 2009 statement, the Veteran stated that he did not know the names of the two people killed on the training jump, but they were in his unit.  In an October 2012 statement, the Veteran stated that he witnessed two soldiers fatally injuring themselves by parachute jump in Airborne training at Fort Benning or Fort Bragg in December 1965 or January 1966.  The Veteran's personnel records reflect that did not have any overseas service.  

Although the Veteran has been diagnosed with PTSD, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.   The Board initially notes that the Veteran did not serve in combat and has not asserted that he had any combat-related stressors.  Therefore, his stressor cannot be presumed to have occurred under 38 U.S.C.A. § 1154(b).  VA attempted to corroborate the Veteran's stressor.  A response from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that they were unable to locate records submitted by the 4th Student Training Battalion for the time period of the stressor.  DPRIS stated that they researched the Department of Defense casualty information available to his agency for the time period of November 26, 1965 through January 9, 1966.  This information did not document any deaths during this time period.  At the suggestion of DPRIS, VA contacted the U.S. Army Combat Readiness/Safety Center to request verification of two trainees killed or injured at Fort Benning from November 1965 to January 1966.  An August 2011 response from the U.S. Army Combat Readiness/ Safety Center indicates a search of the microfilmed accident report records for the time period specified met with negative results.  They did not find an accident matching the description provided.

As noted in the December 2013 remand, the Veteran was assigned at Fort Bragg from January 1966.  As the Veteran indicated in the October 2012 statement that the incident may have taken place in January 1966 at Fort Bragg, VA attempted to verify the Veteran's stressor at Fort Bragg.  A DPRIS response from May 2014 indicates the 1965 and 1965 unit histories submitted by the 3rd battalion, 325 Infantry did not document the parachute incident.  They also researched the Department of Defense casualty information available to the agency for the time period of the stressor.  The information did not document the stressor.  A response from the U.S. Army Crime Records Center indicates the request exceeded their 40 year retention of records.   As suggested by DPRIS, morning reports were requested from Fort Bragg for January 1966.  A July 2014 response from Personnel Information Exchange System (PIES) indicates unit histories, specifically, staff daily journals, after action reports, and operation reports- lessons learned, were not maintained there.  The Board finds that VA has exhausted all available avenues in order to attempt to verify the Veteran's reported stressor.  Consequently, the Board finds that the claimed stressor of seeing parachutists killed during basic training is not verified.  

Although the Veteran is competent to report symptoms capable of lay observation, such as a parachute accident, as the Veteran's statements have not been verified by the available unit history records and casualty reports for the time periods specified, the Board finds his stressor statement is not credible.  VA made a thorough attempt to verify the Veteran's claimed stressor at the location and time period provided by the Veteran, but was unable to find any evidence verifying the stressor.  The Veteran's service treatment records and personnel records do not note any in-service accidents.

The September 2008 letter from E.W.H., M.D., indicates the Veteran has PTSD and dysthymic disorder.  Under Axis IV, Dr. E.W.H. noted the Veteran had Army Stressors.  The letter noted the paratroop incident and that the Veteran witnessed higher-ups mistreating others and he had friends that were injured in Vietnam.  Dr. E.W.H. did not specifically state that the Veteran's PTSD or dysthymic disorder were related to service.  As discussed above, the Veteran's claimed stressor has not been verified.  As the Veteran's stressor has not been verified, and the diagnoses were based in part on his claimed stressor of witnessing a paratroop accident, Dr. E.W.H.'s opinion has no probative value.   

The Veteran's service treatment records are silent for any complaints or treatment for any psychiatric problems.  A March 1965 induction examination report indicates the Veteran was psychiatrically normal.  An October 1966 discharge examination report also  indicates the Veteran was psychiatrically normal.  A discharge report of medical history indicates the Veteran denied having depression or excessive worry.  The Veteran has not asserted that he has had symptoms of a psychiatric disorder in service or continuously since service.  There is also no evidence the Veteran was diagnosed with a psychiatric disability within one year of his discharge from service.  

The Veteran has asserted that he has PTSD that is related to service.  Although a lay person may be competent to report the etiology of a disability, PTSD and dysthymic disorder are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Thus, as a lay person, the Veteran is not competent to report that he has PTSD and dysthymic disorder that are related to service.

In conclusion, the Board finds that the Veteran's claimed stressor has not been verified.  The Board also finds that a preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that is related to service.  As discussed above, as the Veteran's paratroop accident stressor was not verified, the September 2008 opinion from Dr. E.W.H. which was based on the claimed stressor, has no probative value.  Further, the Veteran has not asserted that he had psychiatric symptoms in service or continuous symptoms since service.  Although the Veteran has asserted that his PTSD is related to service, as a lay person, he is not competent to provide an opinion as to the etiology of an acquired psychiatric disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


